DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 28, 36-42, and 51-54 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
5.	Regarding Claim 43, and its dependencies claims 44-50, the applicant argues that Batchelor 2018 teaches a single instrument that are configured to perform both bipolar and monopolar functions, not two physically distinct instruments, one performing monopolar function and the other performing bipolar function (see applicant’s remarks, filed 03/14/2022, pgs. 11-12).  While the examiner does not necessarily agree or disagree with the applicant’s remarks, in order to expedite prosecution, the previous U.S.C. 102(a)(1) rejection of claim 43 has been withdrawn, and a new rejection is outlined in the current office action below.

Claim Rejections - 35 USC § 112
6.	Regarding the previous rejections of claims 45, 49, 50, 51, and 54, the respective claims are currently amended, and therefore the rejections have been withdrawn.

Claim Rejections - 35 USC § 102
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claim(s) 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson U.S. 8,423,182 (herein referred to as “Robinson”).
9.	Regarding Claim 43, Robinson teaches a method comprising:
	a. setting a first electrode of a first end effector of a monopolar electrosurgical at a first electrical potential (Fig. 1A, ref num 101B; or Fig. 16, ref num 101B and 212;  Col. 24 lines 27-29, “For a monopolar electrosurgical tool, the patient is grounded and a voltage is supplied to tissue through and electrode coupled to an end effector”);
	b. setting a second electrode of a second end effector or a bipolar electrosurgical instrument at a second electrical potential (Fig. 1A, ref num 101A; or Fig. 16, ref num 101A and 212; Col. 24 lines 38-43, “for a bipolar electrosurgical tool, a voltage is supplied to tissue through the use of two electrodes….different electrical potentials”), the second electrical potential being set at a relative ground to the first electrical potential (Col. 24 lines 38-43, “for a bipolar electrosurgical tool, a voltage is supplied to tissue through the use of two electrodes….different electrical potentials”; Col. 6 lines 65-67 – Col. 7, line 1, “electrosurgical generator that combines a monopolar electrosurgical generator and a bipolar electrosurgical generator together to supply electrosurgical energy to two electrosurgical tools 101A-101B” there indicating that one is the ground during monopolar application),
	c. supply a monopolar electrosurgical flux to flow between the first electrode and the second electrode (Col. 6, lines 15-22,  “The wire 107 may transfer the energy of the monopolar electrosurgical generator 102B to an end effector of the monopolar electrosurgical robotic tool 101B to cauterize or seal tissue. A monopolar electrosurgical generator and a bipolar electrosurgical generator may be combined together into one electrosurgical generator 102A' that can be remotely controlled by two sets of controls from the control console 150”).

10.	Regarding Claim 44, Robinson teaches sensing for a current flowing between the second electrode and the first electrode (as the first and second electrode are working together to supply the proper energy, see Col. 6, lines 15-22, then a current would be sensed between them, also see Col. 23, lines 40-48).

11.	Regarding Claim 45, Robinson teaches positioning the first end effector and the second end effector relative to a material (see Fig. 1A, ref num 101A and 101B are positioned over patient “P”),
	Determining if the second electrode is in contact with the material based on whether a current is sensed flowing between the first electrode and the second electrode (Col. 7, lines 5-8, “The pair of wires pair of wires 106A-106B may transfer the energy of the bipolar electrosurgical generator 102A' to a respective pair of end effectors of the bipolar electrosurgical robotic tool 101A to cauterize or seal tissue”).

Claim Rejections - 35 USC § 103
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	Claim(s) 28, 36-38, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor U.S. 2015/0126998 (herein referred to as “Batchelor 2015”), and in view of Robinson U.S. 8,423,182 (herein referred to as “Robinson”).
14.	Regarding Claim 28, Batchelor 2015 teaches an electrosurgical flux supply unit (Fig. 5, ref num 160), comprising:
	a. a first terminal (Fig. 5, ref num 146) configured to be electrically coupled with a first electrode (Fig. 5, ref num 144) of a first bipolar electrosurgical instrument (Fig. 5, ref num 140) operably coupled to the electrosurgical flux supply unit (as shown in Fig. 5, ref num 160 is connected with the instrument ref num 140/144)
	b. a second terminal  (Fig. 5, ref num 142A) configured to be electrically coupled with a second electrode (Fig. 5, ref num 142; as shown they are electrically connected via the electrosurgical flux supply unit, ref num 160) of the first bipolar electrosurgical instrument (Fig. 5, ref num 140)
	c. a third terminal (Fig. 5, ref num 182) configured to be electrically coupled with a third electrode (fig. 5, ref num 180) of a second electrosurgical instrument operably coupled to the electrosurgical flux supply unit (second instrument is the entirety of ref num 180/182; is coupled with ref num 160 when 212 and 182 are engaged, para 0038);
	d. an electrosurgical flux source terminal (Fig. 5, ref num 162)
	e. an electrosurgical flux return terminal (Fig. 5, ref num 164); and
	f. an electrical switching mechanism (Fig. 5, ref num 210/212) selectively configurable between a first state and a second state (para 0038 “switch 210 is in a first position…when switch 210 is placed in a second position”), wherein:
		f.1 in the first state (para 0038 “when switch 210 is in a first position”), the electrosurgical flux source terminal is electrically coupled with the first terminal (source 162 is coupled to terminal 146; para 0040 “terminal 212 contacts terminal 146 of jaw 144”) and the electrosurgical flux return terminal is electrically coupled with the second terminal (return 164 is coupled to second terminal 142A, as shown in Fig. 5; para 0040 “jaw 142 of the grasper 140 is attached to…output 164 of the energy source 160 via conductive line 142a”), and
		f.2 in the second state the electrosurgical flux source terminal is electrically coupled with the third terminal (source 162 is coupled with third terminal 182, para 0040 “terminal 212 contacts the terminal 182 of the patch electrode 180” and as shown would then connect to 162, see Fig. 5) and the electrosurgical flux return terminal is electrically coupled with the second terminal (return 164 is coupled to second terminal 142A, as shown in Fig. 5; para 0040 “jaw 142 of the grasper 140 is attached to…output 164 of the energy source 160 via conductive line 142a”)
	g. wherein the electrosurgical flux supply unit (Fig. 5, ref num 160) is configured to:
		g.1 in the first state, supply bipolar electrosurgical flux to flow between the electrosurgical flux source terminal and the electrosurgical flux return terminal (para 0040 “when switch 210 is moved to  a second position at which the terminal 212 contacts terminal 146 of jaw 144, the grasper functions a s bipolar grasper”); and
		g.2 in the second state, supply monopolar electrosurgical flux to flow between the electrosurgical flux source terminal and the electrosurgical flux return terminal (para 0040 “when the switch 210 is placed in a third position…the grasper 140 and the patch electrode 180 function as a monopolar system”; also see para 0015).
	However, Batchelor 2015 fails to teach that the third terminal coupled with the third electrode is part of a second bipolar instrument, as well as a fourth terminal, electrically coupled with a fourth electrode of the same second bipolar electrosurgical instrument.
	Robinson teaches an electrosurgical system of analogous art that teaches a first and second bipolar electrosurgical instrument (Fig. 16, ref num 101A-101N, each having an end effector, ref num 212, Col. 24 lines 22-25, “electrosurgical instruments may be categorized as being monopolar or bipolar…both electrodes in the end effectors 212”).  Each end effector of each respective bipolar instrument contain two electrodes (Col. 24, lines 38-44 “For a bipolar electrosurgical tool, a voltage is supplied to tissue through the use of two electrodes, a first electrode coupled to a first end effector and a second electrode coupled to a second end effector”).  Therefore, the first bipolar instrument has a first and second electrode, and the second bipolar instrument contains a third and fourth electrode.  Each of these electrodes are associated with their own terminal, respectively (Col. 24, lines 38-44 “For a bipolar electrosurgical tool, a voltage is supplied to tissue through the use of two electrodes, a first electrode coupled to a first end effector and a second electrode coupled to a second end effector. The two electrodes on the end effectors of the bipolar tool when energized are set at two different electrical potentials and preferably do not come in contact with each other when energy is applied.”), therefore teaching a first, second, third, and fourth terminal electrically coupled with the first through fourth electrodes, respectively.  Batchelor 2015 does teach that a bipolar system is more efficient and less traumatic than a monopolar system (Batchelor 2015, para 0035), as well as Robinson teaches that increased flexibility of the system is provided through the use of a plurality of tools and instruments (Col. 40, lines 61-66).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015, to have the second electrosurgical instrument be a bipolar tool, as well as supply a third and fourth electrode of this tool, in order to increase the flexibility of the system, and improve the efficiency of said system.

15.	Regarding Claim 36, Batchelor 2015 teaches in the second state, the electrosurgical flux supply unit is configured to flow at least a portion of the supplied monopolar electrosurgical flux from the third terminal to the third electrode, from the third electrode to the second electrode and from the second electrode to the second terminal (para 0040 “in a third position at which the terminal 212 contacts the terminal 182 of the patch electrode 180, the grasper 140 and the patch electrode 180 function as a monopolar system by which energy can be applied to the tissue through the jaw 142 of the grasper 140, with the energy being received at the patch electrode 180”, see Fig. 5 how the energy would flow from ref num 180 to 142).

16.	Regarding Claim 37, Batchelor 2015 teaches an electrosurgical system (Fig. 5), comprising:
	a. an electrosurgical flux supply unit (Fig. 5, ref num 160);
	b. a first electrosurgical instrument (fig. 5, ref num 140) electrically coupled to the electrosurgical flux supply unit  (Fig. 5, ref num 160 and 140 coupled together) and comprising a first electrode (Fig. 5, ref num 144) and a second electrode (Fig. 5, ref num 142); and
	c. a second electrosurgical instrument (Fig. 5, ref num 180/182 as a whole) electrically coupled to the electrosurgical flux supply unit (Fig. 5, see coupled to ref num 160) and comprising a third electrode (Fig. 5, ref num 180);
	d. wherein the electrosurgical flux supply unit (Fig. 5, ref num 160) is configured to:
		d.1 in a first state supply bipolar electrosurgical flux to flow between the first electrode and the second electrode (para 0040 “switch 210 is moved to a second position at which the terminal 212 contacts terminal 146 of jaw 144, the grasper function as a bipolar grasper”), and
		d.2 in a second state, supply monopolar electrosurgical flux to flow between the third electrode and the second electrode (para 0040 “the grasper 140 and the patch electrode 180 function as a monopolar system by which energy can be applied to the tissue through the jaw 142 of the grasper”).
	Batchelor 2015 teaches the first electrosurgical instrument comprises a first shaft and a first end effector coupled to the first shaft and the second electrosurgical instrument comprises a second shaft, and a second end effector coupled to the second shaft. 
	Robinson teaches an electrosurgical system of analogous art that teaches a first and second electrosurgical instrument (Fig. 16, ref num 101A-101N, each having an end effector, ref num 212, Col. 24 lines 22-25, “electrosurgical instruments may be categorized as being monopolar or bipolar…both electrodes in the end effectors 212”).  Each instrument contains an end effector (Fig. 16, ref num 212; Col. 24, lines 38-44 “For a bipolar electrosurgical tool, a voltage is supplied to tissue through the use of two electrodes, a first electrode coupled to a first end effector and a second electrode coupled to a second end effector”).  Therefore, the first bipolar instrument has an end effector, and the second bipolar instrument contains a second end effector, each of which has a shaft associated with them (Col. 8 lines 12-15, “a shaft of robotic surgical tool.  The shaft is a rotatable hollow tube that may have a number of cables of a cable drive system to control the movement of the end effectors 212”).  Robinson teaches that the shaft is there to provide housing and protection of these cables in the system, so that they may connect to the generators to provide energy to the electrodes and instruments of the system for treatment (Col. 8, lines 12-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015, to have shafts associated with each electrosurgical instrument in order to provide protection of cables that connect the energy delivery systems to the working ends of the instruments for the treatment delivery as desired. 

17.	Regarding Claim 38, Batchelor 2015 teaches the third electrode (Fig. 5, ref num 180) is configured to perform one or more of a spray procedure, a blend procedure, or a fulguration procedure (as electrode 180 would be essential in the operation of the monopolar flux to flow, see para 0037, then it would be performing the ablation/fulguration procedure, para 0033, 0037).

18.	Regarding Claim 52, Batchelor 2015 teaches the first electrosurgical instrument is a bipolar surgical instrument (para 0040 “switch 210 is moved to a second position at which the terminal 212 contacts terminal 146 of jaw 144, the grasper function as a bipolar grasper”),  and the second electrosurgical instrument is a monopolar surgical instrument (para 0040 “the grasper 140 and the patch electrode 180 function as a monopolar system by which energy can be applied to the tissue through the jaw 142 of the grasper”).

19.	Regarding Claim 53, Batchelor 2015 fails to teach the teaches the first electrosurgical instrument is a bipolar surgical, and the second electrosurgical instrument is a bipolar surgical instrument.
Robinson teaches an electrosurgical system of analogous art that teaches a first and second bipolar electrosurgical instrument (Fig. 16, ref num 101A-101N, each having an end effector, ref num 212, Col. 24 lines 22-25, “electrosurgical instruments may be categorized as being monopolar or bipolar…both electrodes in the end effectors 212”).  Each end effector of each respective bipolar instrument contain two electrodes (Col. 24, lines 38-44 “For a bipolar electrosurgical tool, a voltage is supplied to tissue through the use of two electrodes, a first electrode coupled to a first end effector and a second electrode coupled to a second end effector”).  Therefore, the first bipolar instrument has a first and second electrode, and the second bipolar instrument contains a third and fourth electrode.  Each of these electrodes are associated with their own terminal, respectively (Col. 24, lines 38-44 “For a bipolar electrosurgical tool, a voltage is supplied to tissue through the use of two electrodes, a first electrode coupled to a first end effector and a second electrode coupled to a second end effector. The two electrodes on the end effectors of the bipolar tool when energized are set at two different electrical potentials and preferably do not come in contact with each other when energy is applied.”), therefore teaching a first, second, third, and fourth terminal electrically coupled with the first through fourth electrodes, respectively.  Batchelor 2015 does teach that a bipolar system is more efficient and less traumatic than a monopolar system (Batchelor 2015, para 0035), as well as Robinson teaches that increased flexibility of the system is provided through the use of a plurality of tools and instruments (Col. 40, lines 61-66).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015, to have the second electrosurgical instrument be a bipolar tool, as well as supply a third and fourth electrode of this tool, in order to increase the flexibility of the system, and improve the efficiency of said system.

20.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2015 and Robinson, and in view of Knowlton U.S. 2004/0206365 (herein referred to as “Knowlton”).
21.	Regarding Claim 39, Batchelor 2015 fails to teach the second electrode has a surface area that is relatively larger than a surface area of the third electrode.
	Knowlton teaches a device that contains an energy delivery mechanism, such that the ground electrode, or third electrode, has a smaller surface area than the RF electrode, or second electrode para 0155 “the surface area of ground pad 19 is small enough relative to both the patient and/or RF electrode 18…RF electrode 18 has a large enough surface area”).  It would have been an obvious matter of design choice to *, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  This allows for sufficient current flow to the target site (para 0155).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and altered the size of the electrodes to allow for sufficient current flow.

22.	Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2015 and Robinson, and in view of Odom U.S. 2008/0039836 (herein referred to as “Odom”).
23.	Regarding Claim 40, Batchelor 2015 teaches the third electrode of the second electrosurgical instrument (Fig. 5, ref num 180) and a second electrode of the first electrosurgical instrument (Fig. 5. ref num 142), but fails to teach a sensor configured to sense a resistance between these electrodes based in part on sensing the monopolar electrosurgical flux flowing between the third electrode and the second electrode.
	However, Odom teaches an electrosurgical system which includes sensors to determine the gap distance, or resistance, between jaw members/electrodes (para 0007, 0009, 0021).  The generator output is adjusted based on the function of the distance between the jaws (para 0009).  Odom also teaches that the system may be adapted for both monopolar and bipolar systems and uses (para 0020).  Since the use of the system can be switch from monopolar to bipolar, it is reasonable to assume that each of the electrodes could be used for monopolar or bipolar purposes (para 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and included a sensor that measured the gap distance or resistance between the electrodes in the system in order to adjust the energy applied to the instrument.

24.	Regarding Claim 41, Batchelor 2015 fails to teach the electrosurgical flux supply unit is further configured to adjust a voltage of the supplied monopolar electrosurgical flux based on the resistance sense by the sensor.
	However, Odom teaches an electrosurgical system which includes sensors to determine the gap distance, or resistance, between jaw members/electrodes (para 0007, 0009, 0021).  The generator output is adjusted based on the function of the distance between the jaws (para 0009).  It is observed that the thickness of the tissue changes throughout the procedure, which is why the adjustment of energy is needed based on the resistance reading of the electrodes (para 0021)  Odom also teaches that the system may be adapted for both monopolar and bipolar systems and uses (para 0020).  Since the use of the system can be switch from monopolar to bipolar, it is reasonable to assume that each of the electrodes could be used for monopolar or bipolar purposes (para 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and included a sensor that measured the gap distance or resistance between the electrodes in the system in order to adjust the energy applied to the instrument.

25.	Regarding Claim 42, Batchelor 2015 fails to teach comprising a feedback mechanism configured output feedback prompting a user to adjust a voltage of the supplied monopolar electrosurgical flux based on the resistance.
However, Odom teaches a feedback mechanism (para 0021, 0030) configured to output feedback (para 0030) prompting a user to adjust the first and second electrical potentials based on the resistance (the sensors read on the resistance of the electrodes, para 0007, 0009, 0021, 0030; you can then adjust the various energy outputs, such as the DC and/or RF energy outputs, based on this feedback, para 0030).  The feedback mechanism allows the user to know how to adjust the energy, such as monopolar energy since the system may be adapted for monopolar energy use (para 0020), being applied to the instrument based on the resistance reading (para 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and included a feedback mechanism in order to properly adjust the energy provided to the instrument to avoid uncontrollable ruptures to the targeted area (para 0042-0043).

26.	Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson and in view of Odom U.S. 2008/0039836 (herein referred to as “Odom”).
27.	Regarding Claim 46, Robinson fails to teach on condition of sensing a current flowing between the first electrode and the second electrode, determining a distance between the first electrode and the second electrode based on a magnitude of the sensed current.
	Odom teaches determining a distance between the first electrode and the second electrode based on the current (para 0030, “a plurality of sensors measuring a variety of tissue and energy properties (e.g., tissue impedance, tissue temperature, output current and/or voltage, gap distance, etc.)”, it is also noted that the magnitude of the current is adjusted, therefore, the magnitude of the current would be known). Odom also teaches that the system may be adapted for both monopolar and bipolar systems and uses (para 0020).  Since the use of the system can be switched from monopolar to bipolar, it is reasonable to assume that each of the electrodes could be used for monopolar or bipolar purposes (para 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson and included a sensor that measured the gap distance or resistance between the electrodes in the system in order to adjust the energy applied to the instrument.

28.	Regarding Claim 47, Robinson fails to teach on condition of sensing a current flowing between the first and second electrode, adjusting an amount of the monopolar electrosurgical flux supplied based on a magnitude of the sensed current.
Odom teaches adjusting the amount of the electrical flux supplied based on the current (para 0009 “The microprocessor is further adapted to communicate with the at least one sensor in real time to adjust output level of the electrosurgical generator as a function of the measured gap distance during the sealing process”). Odom also teaches that the system may be adapted for both monopolar and bipolar systems and uses (para 0020).  Since the use of the system can be switch from monopolar to bipolar, it is reasonable to assume that each of the electrodes could be used for monopolar or bipolar purposes (para 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson and included a sensor that measured the gap distance or resistance between the electrodes in the system in order to adjust the energy applied to the instrument.

29.	Regarding Claim 48, Robinson fails to teach on condition of sensing a current flowing between the first electrode and the second electrode, outputting feedback to indicate to a user to adjust at least one of the first and second electrical potentials based on a magnitude of the sensed current.
Odom teaches outputting feedback to indicate to a user to adjust at least one of the first and second electrical potentials based on the current (the sensors read on the resistance of the electrodes, para 0007, 0009, 0021, 0030; you can then adjust the various energy outputs, such as the DC and/or RF energy outputs, based on this feedback, para 0030 the sensors read on the resistance of the electrodes, para 0007, 0009, 0021, 0030; you can then adjust the various energy outputs, such as the DC and/or RF energy outputs, based on this feedback, para 0030). The feedback mechanism allows the user to know how to adjust the energy being applied to the instrument based on the resistance reading (para 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson and included a feedback mechanism in order to properly adjust the energy provided to the instrument to avoid uncontrollable ruptures to the targeted area (para 0042-0043).

30.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson and in view of Leung U.S. 2014/0128861 (herein referred to as “Leung”).
31.	Regarding Claim 49, Robinson fails to teach generating error feedback on condition of determining that the second electrode is not in contact with the material.
However, Leung teaches generating error feedback (para 0103 “treatment protocols may be adjusted based on an error signal received by a control module”) upon determining that the second electrode is not within proximity to the first electrode (para 0103 “feedback, may be used to assist a user to position the introducer or probe assemblies…placing electrodes 192 in the disc such that the distance between electrodes” is at a set distance).  The feedback aids in adjusting the treatment, therefore, it would be crucial to have an error signal in order to make the necessary modifications (para 0103).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson and included the error signal as provided by Leung in order to adjust the electrodes as necessary for the treatment.

32.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson and in view of Leung and Shimizu U.S. 2016/0074093 (herein referred to as “Shimizu”).
33.	Regarding Claim 50, Robinson teaches fails to teach setting the first electrode at a neutral electrical potential on condition of determining that the second electrode is not in contact with the non-tissue material.
Leung teaches generating error feedback (para 0103 “treatment protocols may be adjusted based on an error signal received by a control module”) upon determining that the second electrode is not within proximity to the first electrode (para 0103 “feedback, may be used to assist a user to position the introducer or probe assemblies…placing electrodes 192 in the disc such that the distance between electrodes” is at a set distance, i.e. not in contact with the desired material).  The feedback aids in adjusting the treatment, therefore, it would be crucial to have an error signal in order to make the necessary modifications (para 0103).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson and included the error signal as provided by Leung in order to adjust the electrodes as necessary for the treatment.  
Shimizu teaches when the first detecting section of the system does not detect the first neutral electrode, the first control section and second control section disable supply of the current to the section, allowing it to remain in the neutral state (para 0007).  The disabling of the current, ceases the treatment in that area until the electrodes can be adjusted so that it is applying current to the targeted tissue (para 0022).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson and Leung in order to have the electrode neutralized until the distance was adjusted for the purpose of the treatment.

34.	Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor 2015 and Robinson and in view of Takahashi U.S. 2005/0187539 (herein referred to as “Takahashi”).
35.	Regarding Claim 51, Batchelor 2015 fails to teach the electrosurgical flux supply unit is configured to, in the second state:
	a. prior to the supply of monopolar electrosurgical flux, attempt to flow a trickle current between the third terminal and the second terminal, and
	b. condition the supply of the monopolar electrosurgical flux between the third terminal and the second terminal based on whether the trickle current is able to flow between the third terminal and the second terminal.
	However, Takahashi teaches a treatment system (Fig. 2) in which a monopolar instrument (Fig. 2, ref num 6) and a bipolar instrument (Fig. 2, ref num 7) are selectively engaged with the system (Fig. 2, ref num 1).  This system includes an instrument detection unit (ref num 24) that operates by detecting whether the connector (ref num 25) is engaged with a monopolar or bipolar instrument (para 0028, 0040-0041).  Once the instrument detection unit properly identifies the instrument connected and transmits the data, the control unit then adjusts the type of energy output that is delivery (para 0028, 0040-0043).  This indicates that a current is used to identify the relationship between two separate terminals (ref num 25 and the terminal directly associated with the instrument that connects the instrument to the system, Fig. 2).  This identification then conditions the supply of energy, such as monopolar energy, that is delivered through these terminals and to the device (para 0028, 0040-0043).  This detection unit/current is useful in output the proper energy to the instrument and system in order to properly treat the target area (para 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and included a detection unit/current in order to properly identify the connection of the various terminals in order to properly adjust the output energy to treat the tissue effectively.

36.	Regarding Claim 54, Batchelor 2015 fails to teach the electrosurgical flux supply unit is configured to, in the second state:
	a. prior to the supply of monopolar electrosurgical flux, attempt to flow a trickle current between the third terminal and the second terminal, and
	b. condition the supply of the monopolar electrosurgical flux between the third terminal and the second terminal based on whether the trickle current is able to flow between the third terminal and the second terminal.
	However, Takahashi teaches a treatment system (Fig. 2) in which a monopolar instrument (Fig. 2, ref num 6) and a bipolar instrument (Fig. 2, ref num 7) are selectively engaged with the system (Fig. 2, ref num 1).  This system includes an instrument detection unit (ref num 24) that operates by detecting whether the connector (ref num 25) is engaged with a monopolar or bipolar instrument (para 0028, 0040-0041).  Once the instrument detection unit properly identifies the instrument connected and transmits the data, the control unit then adjusts the type of energy output that is delivery (para 0028, 0040-0043).  This indicates that a current is used to identify the relationship between two separate terminals (ref num 25 and the terminal directly associated with the instrument that connects the instrument to the system, Fig. 2).  This identification then conditions the supply of energy, such as monopolar energy, that is delivered through these terminals and to the device (para 0028, 0040-0043).  This detection unit/current is useful in output the proper energy to the instrument and system in order to properly treat the target area (para 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor 2015 and included a detection unit/current in order to properly identify the connection of the various terminals in order to properly adjust the output energy to treat the tissue effectively.

Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794